UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

TYESHA ISOM,                                  )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 22-3558 (UNA)
                                              )
                                              )
KEN PAXTON et al.,                            )
                                              )
                Defendants.                   )


                                  MEMORANDUM OPINION

       Plaintiff, appearing pro se, has filed a complaint, ECF No. 1, and an application to proceed

in forma pauperis (IFP), ECF No. 2. A resident of Denton, Texas, Plaintiff has sued a mixed bag

of defendants including Texas Attorney General Ken Paxton; U.S. Attorney General Merrick

Garland; Haiti’s Ambassador to the United States Bocchit Edmond; Mexico’s former Secretary of

Public Security Genaro Garcia Luna; NFL Commissioner Roger Goodell; and NFL Quarterbacks

Dak Prescott and Deshaun Watson. See Compl. Caption. Plaintiff “want[s] the Haitian and U.S.

Caribbean Basin Trade Partnership Act canceled.” Compl. at 8

       Plaintiff’s disjointed narrative comprising the complaint neither identifies the basis of

jurisdiction nor alleges cogent facts. Regardless, “federal courts are without power to entertain

claims otherwise within their jurisdiction if,” as here, “they are so attenuated and unsubstantial as

to be absolutely devoid of merit, wholly insubstantial, [or] obviously frivolous[.]” Hagans v.

Lavine, 415 U.S. 528, 536–37 (1974) (internal quotation marks and citations omitted). So, this

action will be dismissed by separate order.

                                                      _________/s/_____________
                                                      AMY BERMAN JACKSON
Date: December 5, 2022                                United States District Judge